               Case 2:19-cv-00067-MJP Document 31 Filed 05/10/19 Page 1 of 8




 1                                                  THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   CRISTINA BALAN,                                       Case No. 2:19-cv-00067-MJP
10                                     Plaintiff,          DEFENDANT TESLA’S REPLY IN
                                                           SUPPORT OF MOTION TO
11            v.                                           COMPEL ARBITRATION
12   TESLA MOTORS INC.,                                    ORAL ARGUMENT REQUESTED
13                                   Defendant.            NOTE ON MOTION CALENDAR:
                                                           5/10/19
14

15            Defendant Tesla, Inc. submits the following Reply in Support of its Motion to Compel
16   Arbitration.
17                                         I. INTRODUCTION
18            Plaintiff’s Opposition focuses almost exclusively on references to “evidence” that
19   Plaintiff believes will support her allegations of having been wronged by Tesla. Beyond being
20   irrelevant to the instant motion, the contents of Plaintiff’s Opposition are largely irrelevant even
21   as to the sole claim she is pursuing in this lawsuit. While reciting the litany of reasons that
22   Plaintiff believes Tesla to be a bad actor, Plaintiff cannot refute the two facts that are most
23   essential to the instant motion: Plaintiff undisputedly entered into an agreement with Tesla to
24   arbitrate all claims arising from her employment, and her claim in this lawsuit arises from and
25   relates to her employment. Her Opposition is unavailing.
26

27
     MOTION TO COMPEL ARBITRATION                                                   LANE POWELL PC
                                                                          601 SW SECOND AVENUE, SUITE 2100
     (Case No. 2:19-cv-00067-MJP) - 1                                       PORTLAND, OREGON 97204-3158
                                                                              503.778.2100 FAX: 503.778.2200

     718936.0001/7667392.1
               Case 2:19-cv-00067-MJP Document 31 Filed 05/10/19 Page 2 of 8




 1                                           II. ARGUMENT

 2            A.        Plaintiff’s Claim Arises Directly from Her Former Employment With Tesla.

 3            Plaintiff argues throughout her Opposition that her claim does not arise from or relate to

 4   her employment with Tesla. But no matter how many times Plaintiff makes this statement, or

 5   how many different ways she says it, her argument is wholly without merit.

 6            Plaintiff expressly acknowledges that the Arbitration Agreement—which she also

 7   acknowledges she agreed to, twice—states: “you and Tesla agree that any and all disputes,

 8   claims, or causes of action, in law or equity, arising from or relating to your employment, or the

 9   termination of your employment” will be resolved in arbitration. (Plaintiff’s Opposition (“Opp.”)

10   at p. 6 (emphasis added).) But somewhat confusingly, according to Plaintiff, her defamation

11   claim does not arise from or relate to her employment, and “has no immediate or direct nexus to

12   her employment.” (Id. at p. 10.) The basis for her argument is that the statement she alleges

13   constitutes defamation was made after the end of her employment, and she therefore concludes

14   it cannot be within the scope of the Arbitration Agreement. (Id. at p. 6.) Specifically, she alleges

15   that only “claims that arise from or relate to Plaintiff’s employment concerning conduct that

16   occurred during Plaintiff’s employment are within [the] scope” of the Arbitration Agreement.

17   (Id. at p. 1 (emphasis added).) Plaintiff states that to read the Arbitration Agreement as

18   encompassing a defamation claim based on a statement made after her employment requires

19   “extending” the meaning of the Agreement, and reading into the Agreement a provision it does

20   not include. (Id. at p. 7.) She is wrong.

21            Plaintiff provides no authority supporting the idea that her defamation claim does not

22   arise out of or relate to her employment simply by virtue of it being based on a statement made

23   after her employment ended. Indeed, the opposite is true. The law on this point is clear:

24   defamation claims based on statements made after the conclusion of an employment relationship

25   remain subject to an arbitration agreement when the statements are related to the employment

26   relationship. See Zolezzi v. Dean Witter Reynolds, Inc., 789 F.2d 1447, 1450–51 (9th Cir. 1986)

27   (holding a defamation claim based on statements made by employer after employee’s termination
     MOTION TO COMPEL ARBITRATION                                                   LANE POWELL PC
                                                                          601 SW SECOND AVENUE, SUITE 2100
     (Case No. 2:19-cv-00067-MJP) - 2                                       PORTLAND, OREGON 97204-3158
                                                                              503.778.2100 FAX: 503.778.2200

     718936.0001/7667392.1
               Case 2:19-cv-00067-MJP Document 31 Filed 05/10/19 Page 3 of 8




 1   related “to his handling of customer accounts while employed” and therefore “arose out of his

 2   employment” and was subject to arbitration); see also Morgan v. Smith Barney, Harris Upham

 3   & Co., 729 F.2d 1163, 1167 (8th Cir. 1984) (ordering to arbitration claims filed almost two years

 4   after termination of employment alleging that employer communicated complaints of former

 5   customers to enforcement agencies and deliberately misinformed customers that former

 6   employee’s brokerage license had been suspended); Aspero v. Shearson American Express, 768

 7   F.2d 106, 109 (6th Cir. 1985) (post-employment claim for defamation, invasion of privacy, and

 8   intentional infliction of emotional distress filed a year after termination ordered to arbitration

 9   where employer allegedly told several potential employers that plaintiff was terminated for

10   unauthorized trading violations); Brown v. Coleman Co., 220 F3d 1180, 1184 (10th Cir. 2000)

11   (finding defamation claim based on post-termination statement subject to arbitration agreement

12   where agreement provided “all disputes or controversies arising under or in connection with this

13   Agreement . . . will be settled exclusively by arbitration”).

14            Plaintiff’s Opposition describes her lawsuit as follows: “Plaintiff’s defamation cause of

15   action arises because Tesla . . . stated on September 11, 2017 that she did certain things when she

16   did not actually do those things.” (Opp. at pp. 3–4.) Every one of the “things” referred to by

17   Plaintiff took place during Plaintiff’s employment with Tesla. (See Plaintiff’s Complaint,

18   Exhibit A, pp. 3–4.) Indeed, the substantive portion of the statement upon which Plaintiff bases

19   her defamation claim begins: “While at the company, Ms. Balan made a number of inaccurate

20   claims . . . .” The statement goes on to specify: “Rather than working on her assignments,

21   Ms. Balan spent company time working on . . .” (Id. (emphasis added).) The statement could

22   not be any more clear that it pertained specifically to Plaintiff’s time working for Tesla.

23            The fact that the statement on which Plaintiff’s defamation claim is based was made after

24   the conclusion of the employment relationship does not change the fact that the statement was

25   made entirely about the employment relationship, and pertained solely to actions that took place

26   during the employment relationship. 1 Plaintiff’s reading of the Agreement includes a provision

27   1
       Relatedly, Plaintiff’s hyperbolic assertion that the Arbitration Agreement is “unconscionably
     MOTION TO COMPEL ARBITRATION                                                 LANE POWELL PC
                                                                         601 SW SECOND AVENUE, SUITE 2100
     (Case No. 2:19-cv-00067-MJP) - 3                                      PORTLAND, OREGON 97204-3158
                                                                             503.778.2100 FAX: 503.778.2200

     718936.0001/7667392.1
               Case 2:19-cv-00067-MJP Document 31 Filed 05/10/19 Page 4 of 8




 1   that it simply does not contain—the Arbitration Agreement between Plaintiff and Tesla in no

 2   way limits the scope of the Agreement solely to actions taking place during employment. There

 3   is no basis for concluding that Plaintiff’s defamation claim does not arise out of her employment

 4   with Tesla. The statement both arose out of and is related to Plaintiff’s employment, and her

 5   defamation claim regarding the statement is accordingly subject to arbitration.

 6            B.        The Arbitration Agreement is Not Unconscionable.

 7            Plaintiff asserts that the Arbitration Agreement is unconscionable if read to include her

 8   defamation claim in its scope. This argument fails.

 9            As noted above, the law is clear that a defamation claim that arises out of or relates to the

10   employment relationship is plainly within the scope of an arbitration agreement—like the

11   Agreement here—even in the event the allegedly defamatory statements are made after the end

12   of employment. Plaintiff provides no authority to the contrary, as none exists. Notably, the

13   Arbitration Agreement does not, as Plaintiff argues, include any and all defamation claims

14   indefinitely into the future. Rather, the scope of the Agreement includes only such claims,

15   including for defamation, that arise out of or relate to Plaintiff’s employment, as is definitively

16   the case here.

17            For the above reasons, and all the reasons discussed in Tesla’s Motion, the Agreement

18   here is not procedurally unconscionable or substantively unconscionable.

19            C.        Plaintiff’s Request for Injunctive Relief Does Not Change The Necessary

20                      Result of Tesla’s Motion.

21            Plaintiff asserts that because she included a request for injunctive relief in her Complaint,

22   her claim should not be compelled to arbitration. She is wrong.

23

24   and monstrously unlimited in scope” does not hold water. The scope of the Arbitration
     Agreement is not “unlimited.” Plaintiff fails to acknowledge that there are numerous examples
25   of disputes she could have with Tesla that would not be subject to the Arbitration Agreement she
     signed. For example, she could pursue claims against Tesla in court that relate to her purchase
26   of a Tesla product, or if she were to be involved in an accident she attributed to a Tesla product.
     Such claims would be entirely different from the claim she asserts in this lawsuit, as they would
27   not be related to her employment with Tesla.
     MOTION TO COMPEL ARBITRATION                                                  LANE POWELL PC
                                                                          601 SW SECOND AVENUE, SUITE 2100
     (Case No. 2:19-cv-00067-MJP) - 4                                       PORTLAND, OREGON 97204-3158
                                                                               503.778.2100 FAX: 503.778.2200

     718936.0001/7667392.1
               Case 2:19-cv-00067-MJP Document 31 Filed 05/10/19 Page 5 of 8




 1            Under Washington law, a complainant is only entitled to injunctive relief in relevant part

 2   “[w]hen it appears by the complaint that [she] is entitled to [relief consisting of] restraining the

 3   commission or continuance of some act, the commission or continuance of which during the

 4   litigation would produce great injury to the plaintiff.” RCW 740.020. It does not appear from

 5   Plaintiff’s Complaint that she is entitled to any such relief. Plaintiff’s defamation claim is based

 6   entirely on a single press statement made at one time (in September 2017) to a single news

 7   organization (Huffington Post), that based on Plaintiff’s own allegations has only been published

 8   by that organization.       As discussed in Tesla’s Motion, and above, the statement relates

 9   exclusively to events that took place during Plaintiff’s employment with Tesla. Plaintiff attached

10   the article, including Tesla’s statement, to her Complaint. (Complaint, Exhibit A.) Plaintiff

11   acknowledges and specifically states in her Complaint that the statement no longer appears on

12   Huffington Post, and does not allege that it appears anywhere else publicly. (Complaint, ¶ 10.)

13   Importantly, despite Plaintiff’s claims about the damage Tesla’s statement allegedly caused her,

14   she voluntarily republished the statement on her personal blog, and it remains there today.

15            Plaintiff cannot avoid having this case compelled to arbitration based solely on the fact

16   that she included a request for injunctive relief in her Complaint—particularly when the

17   injunctive relief she seeks involves the retraction of a statement that is currently publicly

18   available only by virtue Plaintiff’s own publication.

19            D.        Plaintiff’s Remaining Points are Entirely Irrelevant to This Motion.

20            Plaintiff devotes a substantial portion of her Opposition to expressing her negative views

21   of Tesla. The discussion of her personal opinions on these issues is inapposite to the issue before

22   the Court here.

23            Initially, Plaintiff complains about the outcome of her prior arbitration against Tesla. Her

24   opinions about the fairness of the outcome, the fairness of the arbitrator, her involvement in the

25   arbitration process, and her displeasure that she did not get everything she wanted out of the

26   arbitration, are not related in any way to whether arbitration must be compelled in this case.

27   Importantly, as noted in Tesla’s Motion, Plaintiff filed a Petition to Modify and Partially Vacate
     MOTION TO COMPEL ARBITRATION                                                    LANE POWELL PC
                                                                           601 SW SECOND AVENUE, SUITE 2100
     (Case No. 2:19-cv-00067-MJP) - 5                                        PORTLAND, OREGON 97204-3158
                                                                               503.778.2100 FAX: 503.778.2200

     718936.0001/7667392.1
               Case 2:19-cv-00067-MJP Document 31 Filed 05/10/19 Page 6 of 8




 1   the Arbitration Award in the U.S. District Court for the Northern District of California. Her

 2   petition, which was based on the same arguments she raises in her Opposition here, was denied.

 3   In its decision, the Court specifically noted that each of Plaintiff’s arguments were unavailing,

 4   that Plaintiff’s petition was a “vast oversimplification of the arbitrator’s decision,” and that there

 5   was “no evidence of arbitrator misconduct.” Balan v. Tesla Motors, Inc., Case No. 19-cv-00449-

 6   EMC, 2019 WL 1411223, *3 (N.D. Cal. March 28, 2019).

 7            Plaintiff’s discussion of other former employees who have had a dispute with Tesla is

 8   similarly inapposite. Disputes involving other individuals, based on entirely separate facts and

 9   involving entirely different claims and allegations, have no bearing on this matter. Further,

10   Plaintiff’s “evidence” in support of this assertion is anecdotal and entirely without support.

11            Plaintiff also alleges that Tesla has sought to “stop and destroy” Plaintiff’s efforts to be a

12   “public speaker for empowering women[‘s] careers,” and presents “evidence” of these

13   allegations in the form of emails between her and others at Tesla. (Opp. at p. 14.) Simply, Tesla

14   has at no point made any effort to “stop” or “destroy” Plaintiff in any way, including any efforts

15   she may have made to become a public speaker. The documents Plaintiff attached to her

16   Opposition on this point, in addition to being entirely irrelevant for the instant motion,

17   demonstrate precisely the opposite: Tesla applied the same standard to Plaintiff in regards to

18   interacting with the press regarding Tesla-related activities as it does to all other employees.

19            ///

20            ///

21            ///

22            ///

23            ///

24            ///

25            ///

26            ///

27            ///
     MOTION TO COMPEL ARBITRATION                                                      LANE POWELL PC
                                                                             601 SW SECOND AVENUE, SUITE 2100
     (Case No. 2:19-cv-00067-MJP) - 6                                          PORTLAND, OREGON 97204-3158
                                                                                 503.778.2100 FAX: 503.778.2200

     718936.0001/7667392.1
               Case 2:19-cv-00067-MJP Document 31 Filed 05/10/19 Page 7 of 8




 1                                          III. CONCLUSION

 2            For the reasons above, Defendant respectfully requests that this Court grant its Motion

 3   to Compel Arbitration.

 4            DATED: May 10, 2019
 5                                                 LANE POWELL PC
 6

 7                                                 By      /s/ Darin M. Sands
                                                        Darin M. Sands, WSBA No. 35865
 8                                                      601 SW Second Avenue, Suite 2100
                                                        Portland, Oregon 97204-3158
 9                                                      Telephone: 503.778.2100
                                                        Facsimile: 503.778.2200
10                                                      Email: sandsd@lanepowell.com
11                                                      Matthew C. Lewis, Admitted Pro Hac Vice
                                                        Rodney B. Sorensen, Admitted Pro Hac Vice
12                                                      PAYNE & FEARS LLP
                                                        235 Pine Street, Suite 1175
13                                                      San Francisco, California 94104
                                                        Telephone: 415.738.6850
14                                                      Facsimile: 415.738.6855
                                                        Email: mcl@paynefears.com
15                                                             rbs@paynefears.com
16                                                 Attorneys for Defendant Tesla, Inc., formerly
                                                   Tesla Motors, Inc.
17

18
19

20

21

22

23

24

25

26

27
     MOTION TO COMPEL ARBITRATION                                                  LANE POWELL PC
                                                                         601 SW SECOND AVENUE, SUITE 2100
     (Case No. 2:19-cv-00067-MJP) - 7                                      PORTLAND, OREGON 97204-3158
                                                                             503.778.2100 FAX: 503.778.2200

     718936.0001/7667392.1
               Case 2:19-cv-00067-MJP Document 31 Filed 05/10/19 Page 8 of 8




 1                                    CERTIFICATE OF SERVICE

 2            I hereby certify that on May 10, 2019, I electronically filed the foregoing with the Clerk

 3   of the Court using the CM/ECF System, which in turn automatically generated a Notice of

 4   Electronic Filing (NEF) to all parties in the case who are registered users of the CM/ECF system.

 5   The NEF for the foregoing specifically identifies recipients of electronic notice. I hereby certify

 6   that the following document was sent to the following CM/ECF participant:

 7            Cristina Balan
 8            4698 Arbors Circle
              Mukilteo, WA 98275
 9            E-Mail: cbalan.j2019@gmail.com

10            Pro Se Plaintiff

11
              Executed on the 10th day of May, 2019, at Portland, Oregon.
12

13                                                        /s/ Darin M. Sands
                                                          Signature of Attorney
14                                                        WSBA No. 35865
                                                          Typed Name: Darin M. Sands
15                                                        Address: 601 SW Second Avenue, Suite 2100
                                                          Portland, OR 97204-3158
16                                                        Telephone: 503.778.2100
                                                          Fax: 503.778.2200
17                                                        E-mail: sandsd@lanepowell.com
                                                          Attorney(s) For: Defendant Tesla, Inc.,
18                                                        formerly Tesla Motors, Inc.
19

20
     4821-9387-2278.4
21

22

23

24

25

26

27
     CERTIFICATE OF SERVICE                                                         LANE POWELL PC
                                                                          601 SW SECOND AVENUE, SUITE 2100
     (Case No. 2:19-cv-00067-MJP)                                           PORTLAND, OREGON 97204-3158
                                                                              503.778.2100 FAX: 503.778.2200

     718936.0001/7667392.1
